Costa Rica took great pleasure in supporting the election of Mr. Stoyan Ganev 
to the presidency of the General Assembly at its forty-seventh session. His 
election bears witness to a new era in the history of Bulgaria, an era of 
freedom and pluralistic democracy. 
My delegation sincerely congratulates the Secretary-General on his 
masterful guidance of the work of the United Nations. Under his leadership 
the Organization is with ever greater vigour assuming the central role that it 
should play in international affairs. 
Costa Rica warmly welcomes all the new Members of the United Nations. 
Their presence in this Hall symbolizes the birth of a new era in international 
relations based on the ideals of peace and freedom and cooperation between all 
peoples. 
Mankind has seen the threat of nuclear holocaust lifted; it has seen the 
East-West ideological and military confrontation fade. But super-Power 
confrontation has been replaced, quickly and bloodily, by conflicts whose 
seemingly lesser magnitude does not make them any the less dangerous to world 
peace. 
The outbreak for the most absurd reasons of a number of conventional 
wars confirms our belief that it is more important than ever to make progress 
in the field of disarmament. The end of the East-West conflict provides a 
unique opportunity to make decisive advances in that sphere and to impose 
strict controls on the arms trade. The fading of the nuclear threat must not 
take us back to the era of continuous war. 
Old sins cast long shadows. Today, as in 1914, we look with dismay 
at events in the Balkans. A State Member of the United Nations, Bosnia and 
Herzegovina, is fighting for survival in the midst of a bloody and 
unjustifiable war. Peace initiatives fail one after the other. A final 
solution to this senseless holocaust is not yet in sight. 
Costa Rica is deeply concerned at the dimensions this regional European 
conflict is taking on, and at the number of innocent victims, which grows 
daily. The international community reacts tepidly, and, incomprehensibly, is 
reluctant to take the firm and vigorous stand that returned sovereignty to 
Kuwait. 
How many thousands of deaths must there be for a conflict to be worthy of 
international interest? The case of Somalia reveals how far we still have to 
go before we can truly speak of a family of united nations. The conflict in 
Somalia did not command our interest until 2 million people were about to die 
of hunger and our consciences were struck by the terrible images of Somali 
children begging for food. Regrettably the tragedy of Somalia is only the 
most terrible aspect of the tragedy of sub-Saharan Africa, which is suffering 
a slow death of despair, hunger, poverty and underdevelopment and is met with 
the indifference of the community of nations. 
The end of the cold war has not decreased the depth of the abyss between 
north and south; indeed, it increases daily with technological advances. 
Third world countries not only do not receive an adequate response to their 
needs and expectations, but are witnessing a reduction in outlets for their 
products and in financial aid for development. The stagnation of the Uruguay 
Round, the increase in protective measures adopted by industrialized nations, 
and the reductions in development programmes are, oddly, occurring at a time 
when Latin America has become a continent of democracies and when many African 
and Asian countries have again taken the road to civil and political liberty. 
Some regrettable steps backwards have already been taken. Latin American 
democracy has suffered severe setbacks in Peru and Haiti. In Peru there seems 
to be movement towards a solution, despite the fact that the country is still 
overrun by the irrationality of terrorism and the worst economic situation in 
its history. In contrast, the problem in Haiti, the poorest and most 
underdeveloped country in the Americas, grows worse every day. Because Costa 
Rica belongs to the Caribbean, Haiti's tragedy is of special concern to us. 
My country believes that both the United Nations and the regional 
organizations should pay more attention to this matter and strive harder for a 
prompt solution to the crisis. We are not talking about the legitimacy of a 
president or a government, but about the right of a sister nation to live in 
freedom and receive the cooperation it desperately needs for its development. 
I have mentioned only two examples, but I believe they are dramatically 
representative. An overwhelming majority of third world democracies are still 
on the road to consolidation. This consolidation will be difficult, however, 
without a substantial improvement in their economic and social conditions, 
which in turn requires that developed countries change their attitude in 
respect to opening their markets and increasing their cooperation. It need 
hardly be said that the worse the conditions become in third world countries, 
the greater will be the number of legal or illegal immigrants to developed 
countries, despite the ethnocentric, racist movements which, shamefully in 
this era, are again on the rise. 
Needless to say, the third world countries must do their part too. 
International cooperation, regardless of its magnitude, will not change the 
situation of the receiving country if it does not exert a disciplined and 
determined effort to make progress. 
It is no secret that in many cases financial aid intended for development 
has been misspent on unproductive and grandiose projects. It has been used to 
pay salaries and has even been placed in personal bank accounts. Meanwhile, 
the people continue to suffer hunger and poverty. Therefore if cooperation 
with the underdeveloped countries is to increase, those countries must fight 
harder against bureaucracy and administrative corruption and must redouble 
their efforts to ensure that international aid truly fulfils its objectives. 
At a time when the economic situation is difficult even for many 
industrialized nations, and when the European Community is undergoing one of 
the worst monetary crises of its history, priority should also be given to 
increasing South-South cooperation. Each of us has something to give and 
something to receive. The common condition of third world countries does not 
prevent us from recognizing that there are many stages of development and many 
possibilities for cooperation. Moreover, the growing importance of 
integration institutions offers a great opportunity to intensify the levels of 
interregional cooperation by means of effective and coordinated actions which 
will contribute to fortifying the democratic system through economic and 
social progress. 
Costa Rica wishes to stress the efforts to ensure coordination and 
cooperation being made by the countries of Latin America; they clearly show 
the region's determination to resolve differences through the use of machinery 
for peaceful settlement established in international law. In this connection, 
my Government congratulates El Salvador and Honduras on completing their case 
before the International Court of Justice, making it possible to settle their 
border conflict. At the same time, we express our satisfaction with the 
efforts being made by Ecuador and Peru to find a just and final solution to 
the bilateral border dispute which for so many years has existed between these 
two fraternal countries. 
Democracy can flourish only if electoral pluralism is combined with 
respect for human rights. Costa Rica assigns primary importance to these 
rights, which for many years now we have made the foundation for both our 
internal life and our external policies. Consequently, my country takes a 
great interest in the World Conference on Human Rights, scheduled to be held 
in Vienna next year, and we are very happy to serve as the site of the 
preparatory meeting for the Latin American and Caribbean region. We are also 
pleased to know that during the Vienna Conference some countries will discuss 
the possibility of creating the post of United Nations High Commissioner for 
Human Rights. Costa Rica has submitted this idea to the General Assembly 
repeatedly since the 1970s, and we firmly hope that it will finally take shape 
at the World Conference. 
My delegation also wishes to express Costa Rica's firm support for the 
mechanism established by the Economic and Social Council in 1991 to allow the 
Commission on Human Rights to hold special sessions to take up serious 
violations of fundamental rights. We deem it necessary to continue the search 
for flexible machinery which will stop and prevent massive violations of human 
rights in a timely manner. We should like to recall here the Costa Rican 
proposal - approved by the Human Rights Committee at the beginning of this 
year for a treaty on prevention of torture. 
The negotiations on the complex problems of South Africa and the Middle 
East are doubtless of great importance to the cause of human rights. 
In this and other forums my country has rigorously condemned the 
apartheid regime, an offensive and unjustifiable anachronism that deprives the 
majority of the South African people of their fundamental rights. We have 
welcomed, with optimism, the beginning of negotiations between the Pretoria 
regime and the African National Congress, and we firmly hope that, leaving 
aside the reprehensible acts that have occurred in Ciskei and other parts of 
South Africa, the renewed peace talks will soon lead to the construction of a 
new, democratic and peace-loving South Africa that will work towards the 
development of the entire continent. Costa Rica urges that resolute steps be 
taken in that direction. 
The need for long-lasting peace in the Middle East has been a matter of 
constant concern to the United Nations almost ever since it was established. 
Now, for the first time in the eventful history of this region, effective 
peace talks are taking place with the participation of all interested 
parties. Nevertheless, it is my Government's opinion that this process should 
move faster and should be accompanied by a substantial improvement in the 
human rights situation in the Middle East without distinction as to race, 
nationality or religious creed. It is important that in this case, as in many 
other cases, the international community should contribute, in a vigilant 
manner, to promoting peace and assuring respect for the fundamental rights of 
individuals and communities. 
Peace is possible regardless of the number of human lives lost in a 
conflict or of how much damage has been caused. Human beings are capable of 
forgetting extremism and of talking with their opponents when the future of 
their children is at stake. The recent history of Central America is vivid 
Proof that a cruel and lengthy conflict can be stopped by means of negotiation. 
During the 1980s, Central America suffered an unprecedented political and 
security crisis marked by intimations of totalitarism and by guerrilla 
activity, flows of refugees, an arms buildup, the destruction of 
infrastructure and an alarming extension of the East-West confrontation. 
Fortunately, today most of these features belong to the past. Democracy and 
political freedom reign in all the Central American countries, several 
national reconciliation processes are at present under way, arms limitation 
talks are moving ahead and a vigorous effort for integration is in progress. 
Nevertheless, the experience of Central America also shows the 
international community that it is very difficult to consolidate advances 
achieved in matters relating to peace and democracy if the underlying reality 
of underdevelopment and poverty continues to exist. The democratic and 
peaceful Central America of today has seen the world lose interest in its 
problems. It has witnessed a decline in the cooperation that existed when it 
was in turmoil. The Latin American peoples' effort to change their destiny 
has collided with the increasing indifference of the developed nations. 
Financial aid is being reduced. Coffee and bananas, our leading export 
products, are encountering more and more obstacles. We are being urged to 
diversify our production, but international markets are not opening up to us. 
Central America is being urged to advance towards democracy without our being 
given the tools that will lead us to development. Political democracy alone, 
regrettably, is not a panacea for the social problems of our countries. It is 
true that it is possible to live in democracy even with poverty, but in 
countries that have just started to experience democracy, democracy will not 
sink its roots very deep if it is not accompanied by improvements in 
nutrition, housing and public health. 
It is not possible to approach most of the subjects being discussed here, 
including international cooperation, from one point of view alone. The 
present international situation is an especially promising opportunity for all 
nations, regardless of their resources, to work in a coordinated manner to 
combat common enemies and to build a better world for our children. This 
plurality of vision is, for example, the only way to confront, with any 
prospect of success, the problem of drug trafficking and production, which is 
harmful to producing and consumer countries alike, and is aggravated by the 
accompanying terrorism and guerrilla warfare. 
Unquestionably, the most important problem we must face as a species is 
that of saving the planet's ecological, economic and social integrity, for 
ourselves and for future generations. Costa Rica, which has been a victim, 
like many other countries, of the irrational destruction and exploitation of 
its national resources, has reconsidered and now emphasizes the need for a new 
international ecological order that will save mankind from its progressive 
environmental suicide and reorient the course of its development. 
I am very pleased to announce to this Assembly that, in accordance with 
Costa Rica's offer of 3 September to set up, in the capital city of my 
country, the organizing committee of the Earth Council, a non-governmental 
organization that will supplement and support governmental follow-up of the 
Rio agreements. 
The Rio Conference, regardless of all its limitations, is a magnificent 
landmark in the fight against environmental degradation and unsustainable 
development patterns. But how much has really been done to put into effect 
what was agreed there? Will we limit ourselves to regarding the Rio 
Conference as a kind of community of ecological nations packed with 
fine-sounding words and good intentions but lacking results? 
The triumph of ecological degradation creates only losers. Safeguarding 
the environment, sustainable development and the struggle against poverty are 
joint responsibilities of both the industrialized and the underdeveloped 
world. Hence the United Nations is an ideal forum for making efforts in that 
direction, for demanding compliance with the Rio resolutions and for imposing 
sanctions on those Members that disregard them. While there are mechanisms 
for collective international action to combat threats to international peace 
and security, there should also be, within the United Nations, procedures for 
acting against those who endanger human survival, the planet's resources and 
social justice, and for imposing sanctions against them. 
As the Secretary-General has stated, the question of world peace, 
stability and security should include subjects other than military matters. 
It is logical, then, that the changes that have taken place in the world and 
the new realities being encountered by mankind today make it imperative for 
the United Nations, a pillar of the joint efforts of nations, to reorganize in 
order to fulfil its important mission more effectively. From this 
perspective, my country considers it indispensable that the United Nations 
should comply fully with the principle of universality and open its doors to 
those who, for various reasons, have been forced to remain outside it. 
Of special concern to us is the case of the Republic of China in Taiwan, 
a democratic community of 21 million people with a brilliant economic 
development record whose reality cannot continue to be ignored by an 
Organization that takes pride in having gone beyond the patterns of the cold 
war. 
In addition, it is imperative that the structures and procedures of the 
United Nations be revised to conform with the realities of our times. The 
Secretary-General, in his outstanding report, "An Agenda for Peace", has 
written with commendable accuracy about the most important aspects which need 
to be modified in a relatively short period of time. Costa Rica wishes today 
to declare that it shares most of the concerns stated in that document and 
urges all Member States to begin a vigorous effort for institutional renewal. 
One of the most important areas that should be revised is the Security 
Council, in terms of its make-up and objectives. We believe that the number 
of permanent members should be increased, in accordance with the new realities 
of the international scene, and based on better and greater geographical 
representation. We also deem it necessary to reconsider the institution of 
the veto and reflect upon the corresponding role of the Council in maintaining 
world peace and security, as well as its relationship to the General 
Assembly. Some thought should also be given to strengthening, modernizing and 
reducing bureaucracy in the Economic and Social Council. 
This is a good time also to mention the importance of coordination 
between the United Nations and other international forums. Regardless of the 
inevitable difficulties, the integration movement continues apace in Europe, 
Asia, South America and Central America. We the Central Americans, joined by 
democracy in all our countries, have reconsidered our outmoded system of 
integration to adapt it to the new regional realities, and only a few months 
ago the Treaty that establishes, on a new basis, the Central American 
Integration System came into force. Costa Rica is confident that this new 
organization will become the arena for persistent efforts towards our shared 
future and in keeping with the Secretary-General's proposal, it will shortly 
be in a position to request observer status in the United Nations. 
In a few days the anniversary of the meeting of two hemispheres the 
meeting of the whole world with itself - will be celebrated. Since the dawn 
of that day, a Friday in October, mankind was able to start thinking with a 
sense of family and of inevitable common destiny. Now, on the threshold of 
the third millennium, that unavoidable mission of mankind is stronger than 
ever before, and the United Nations is its most important embodiment. 
Here at the United Nations, and in everyone's country and in everyone's 
home, the wise words of sura XXVIII of the Holy Koran hold true: 
"... [Do not] forget thy portion in this 
World: but do thou good. 
As God has been good 
To thee ... 
"That Home of the Hereafter 
We shall give to those 
Who intend not high-handedness 
Or mischief on earth: 
And the End is (best) 
For the righteous." (The Holy Koran. XXVIII:77.83) 